DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              Examiner’s Statement of Reasons for Allowance
Claims 1-9 are allowed because the prior art fail to teach a temperature measuring and logging slide for receiving a mounted specimen, that measures the slide temperature and transmits the temperature data, for use with research and medical diagnostic instruments, comprising: a rigid and transparent substrate, to be received by slide-using research and medical diagnostic instruments, devices, and equipment, having a shape that is substantially a flat rectangular prism comprising a volume enclosed by at least a first face, a second face, a third face, a fourth face, a fifth face, and a sixth face; a WISP at least partially embedded in the volume of the substrate, wherein the WISP is further comprising an antenna, an integrated circuit, and a memory unit, wherein the WISP is powered wirelessly by an external device; and a temperature sensor, at least partially embedded in the substrate and in electronic communication with the WISP, wherein the temperature sensor measures temperature of the temperature measuring and logging slide, in combination with the remaining limitations of claims 2-9.

Claims 10-15 are allowed because the prior art fail to teach a temperature measuring and logging slide for receiving a mounted specimen, that measures the slide 
a rigid and transparent substrate, to be received by slide-using research and medical diagnostic instruments, devices, and equipment, having a shape that is substantially a flat rectangular prism comprising a volume enclosed by at least a first face, a second face, a third face, a fourth face, a fifth face, and a sixth face, and further comprising a first section that is translucent and a second section that is transparent, wherein the second section is larger than the first and includes the center of the substrate;
a WISP comprising an antenna, an integrated circuit, and a memory unit, wherein the WISP is powered wirelessly by an external device, wherein the WISP is at least partially embedded in the substrate, and wherein the WISP communicates wirelessly with an external communications device; and
a temperature sensor connected to and in electronic communication with the WISP, wherein the temperature sensor is at least partially embedded in the substrate, and further wherein the temperature sensor measures temperature of the temperature measuring and logging slide, in combination with the remaining limitations of claims 11-15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 23, 2022